IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60813
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTHONY WILLIAMS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:01-CR-33-ALL-D
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Anthony Williams appeals the district court’s denial of his

motion to dismiss the indictment.   He argues that the delay from

the dismissal of the state charges and the original federal trial

date violated his right to a speedy trial guaranteed by the Sixth

Amendment to the U.S. Constitution.

     Assessing a constitutional speedy-trial claim requires

balancing the four factors enunciated by the Supreme Court in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60813
                                 -2-

Barker v. Wingo, 407 U.S. 514, 530 (1972).     This court reviews

for clear error a district court’s findings in applying this

balancing test and its overall evaluation of these factors.       See

United States v. Lucien, 61 F.3d 366, 371 (5th Cir. 1995).

     The first Barker factor--the length of the delay--serves as

a “triggering mechanism.”    Barker, 407 U.S. at 530.   This court

generally requires a delay of one year to trigger the full

speedy-trial analysis under Barker.    See Lucien, 61 F.3d at 371.

     The right to a speedy trial “attaches at the time of arrest

or indictment, whichever comes first, and continues until the

date of trial.”   United States v. Garcia, 995 F.2d 556, 560 (5th

Cir. 1993).   The constitutional speedy trial right does not

attach until a federal indictment or arrest, even if a prior

state arrest is based on the same events.    See United States v.

Walker, 710 F.2d 1062, 1069 (5th Cir. 1983).    Williams’ Sixth

Amendment right did not attach until the date of the federal

indictment, which was less than six months before the original

trial date.   Williams has not demonstrated a constitutional

speedy trial violation.   The district court’s denial of his

motion to dismiss the indictment is AFFIRMED.